Citation Nr: 1451959	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-17 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a prostate disability, to include benign prostate hypertrophy (BPH).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1964 to June 1975 to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board notes that the Veteran's claim of entitlement to service connection for post-traumatic stress disorder (PTSD) was granted by the RO in a June 2012 rating decision.  That award is considered a full grant of the benefit sought on appeal as to that issue, and thus, this claim is no longer on appeal before the Board.

In June 2012, the Veteran requested a videoconference hearing before a Veterans Law Judge.  A hearing was scheduled for July 17, 2013, at the RO in Montgomery, Alabama.  A review of the file indicates that the Veteran did not attend the hearing nor did he provide a reason for his failure to attend.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  Hypertension was not shown in service, is not shown to have been incurred in or aggravated during service, and did not manifest to a compensable degree within one year after service.

2.  A prostate disability was not shown in service and is not shown to have been incurred in or aggravated during service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a prostate disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). The Board finds that the Veteran was provided appropriate notice in a letter dated in November 2009, prior to the rating decisions on appeal. Moreover, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
VA has a duty to assist the Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014). 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the service or with another service connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014). 

In regard to the above claims, a medical examination was not provided, nor was a medical opinion obtained.  Lacking in this case is evidence establishing an event, injury, or disease which occurred during service that is relevant to the Veteran's claims for service connection for hypertension and a prostate disability.  Therefore, the criteria for the Board to request an examination are not met.  38 C.F.R. § 3.159 (2014).

All relevant, identified, and available evidence has been obtained, and the Veteran has not referred to any additional, unobtained, relevant, available evidence.  Neither medical examinations nor medical opinions were requested as the criteria were not met.  Consequently, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Thus, the Board finds that the duty to assist requirements have been fulfilled.  


Service Connection

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).  Service connection may also be established based on evidence of continuity of symptomatology of a chronic disability listed in 38 C.F.R. § 3.309(a) from the time of service where the chronicity of a condition manifested during service has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Certain chronic disabilities, such as hypertension, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2014). 

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned on the basis of continuity of symptoms.  However, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific "chronic diseases" listed in 38 C.F.R. § 3.309(a).  In this case, the Veteran has been diagnosed with BPH.  Such a disorder is not listed as an example of a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  As this is the case, a nexus to service must be established by the evidence if the Veteran is to obtain service connection for his claimed disorder on a direct basis.  Id. 

Also, service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013) ; 38 C.F.R. §§ 3.307 , 3.309(e), 3.313 (2014).  This presumption may be rebutted by affirmative evidence to the contrary. 38 U.S.C.A. § 1113 (West 2002 & Supp. 2013) ; 38 C.F.R. §§ 3.307 , 3.309 (2014). 

However, the exclusive list of diseases which are covered by this presumption are: 
AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy (meaning transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) (2014).  The Veteran has not been diagnosed with prostate cancer and neither hypertension nor BPH are among those disorders subject to the presumption.  Id.

Hypertension

The Veteran contends that his hypertension is related to his active service.

The Veteran's service medical records do not show any evidence or treatment of hypertension during his service but for a single elevated blood pressure reading in November 1972.  The May 1975 separation examination found that the Veteran's heart and vascular system were normal.  The Veteran's blood pressure was 120/88.  On an accompanying report of medical history, the Veteran indicated that he did not have, nor had he ever had, high blood pressure. This document was signed by the Veteran who acknowledged in his signing that the information contained therein was true to the best of his knowledge. While the Veteran contends that his hypertension manifested while in service, there is no evidence of record to support that contention that shows that hypertension was claimed, present, or treated while he was in service or within one year following service.  The earliest evidence of hypertension of record is an April 2001 VA treatment note that provides a diagnosis of hypertension.  That was more than twenty-five years following separation from service.

The Board finds that there is no objective evidence of record that links any current hypertension to the Veteran's active service.  Furthermore, the evidence does not show a continuity of symptomatology from service to the first medical evidence of hypertension in April 2001. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).

While the Veteran may claim that he had hypertension in service, that claim is not competent because both a diagnosis and determination of the etiology of hypertension is not subject to lay observation, but rather requires medical training that the Veteran is not shown to have.  Specifically, hypertension is determined by blood pressure readings that are established by clinical testing, and are interpreted by a person with some medical training to determine if they constitute hypertension or not. Thus, the Veteran's assertions of hypertension in service or proximate to service, are not competent evidence.  

Accordingly, as the preponderance of the evidence is against the claim of entitlement to service connection for hypertension, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prostate Disability

The Veteran contends that his prostate disorder is related to his active service.

The Veteran's service treatment records do not contain any evidence regarding a prostate disability.  The May 1975 separation examination found that the Veteran's anus and rectum were normal and did not report any prostate symptoms. 

Regarding a current diagnosis, the Veteran was first diagnosed with benign prostatic hyperplasia1 (BPH) in July 2009, almost thirty-five years after his separation from service.  In addition, his BPH was stable with medications. 

The Board finds that there is no objective evidence of record that links the Veteran's current diagnosis of BPH to his active service.  Furthermore, the evidence does not show a continuity of symptomatology from service to the first medical evidence showing BPH in July 2009.

While the Veteran may believe that his current BPH is related to military service, he has not provided any sufficiently probative evidence to support his claim of service connection.  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the present case however, BPH is not a condition that is conducive to lay etiology. While some symptoms of BPH may be observable, determining the presence of BPH requires clinical testing and training to interpret and analyze those test results. Although the Veteran was a medical corpsman in the military, it has not been demonstrated that he has the required training to conduct the tests, or interpret them, and provide an etiology for his BPH. Thus, his statements regarding onset are not competent evidence of diagnosis or etiology for his BPH.

Accordingly, as the preponderance of the evidence is against the claim of entitlement to service connection for a prostate disorder, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a prostate disability is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


